Citation Nr: 1033636	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1  Entitlement to service connection for residuals of side and 
chest pain.

2  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2007. 

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the benefits sought on appeal.

The Veteran currently resides in Texas, and the RO in Waco, 
Texas, has jurisdiction of her claims file.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a March 2010 Travel Board hearing in Detroit, 
Michigan.  A copy of that transcript is in the claims file.  

A July 2009 statement of the case lists the issue of entitlement 
to service connection for residuals of side pain separately from 
the issue of service connection for chest pain.  However, the 
Veteran's November 2007 claim identified her side and chest pain 
together as one claim, and the Board has done the same. 

The March 2009 rating decision on appeal denied service 
connection for a left ankle disability, and the Veteran provided 
testimony on this issue during the March 2010 hearing.  However, 
on her September 2009 Substantive Appeal the Veteran did not 
identify this issue.  As a result, the Board does not have 
jurisdiction over this issue.

In light of the Veteran's hearing testimony, the Board 
finds that the issue of entitlement to service connection 
for a left ankle disability has been raised again.  It has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Evidence in the claims file reflects that the Veteran failed to 
report for a VA general medical examination and a VA respiratory 
examination in December 2007 in Detroit, Michigan.  

During the March 2010 hearing, the Veteran explained that she 
missed the examinations because she was confused over their 
dates.  She had requested another VA examination but was 
scheduled for the hearing in the meantime.  The Veteran stated 
that she would attend another VA examination if it was scheduled 
in Texas.  She also asserted that she hurt her knees while 
running during her second period of active duty, hurt her back 
carrying heavy loads, sought treatment in January 2004 for 
headaches, and sought treatment for breathing difficulty and 
chest pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
respiratory examination by an appropriate 
VA examiner to determine the nature, extent 
and etiology of any bronchitis and 
residuals of side and chest pain that may 
be present.  The claims file must be made 
available to the examiner.  The 
examination is to be scheduled at a VA 
medical facility in Waco, Texas.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
the Veteran's own contentions, and the 
results of the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any bronchitis or 
residuals of side and chest pain are 
causally related to the Veteran's active 
duty, or any findings reflected in the 
Veteran's service treatment records.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  

2.  Schedule the Veteran for a VA general 
medical examination by an appropriate VA 
examiner to determine the nature, extent 
and etiology of any back disability, 
bilateral knee disability or headaches that 
may be present.  The claims file must be 
made available to the examiner.  The 
examination is to be scheduled at a VA 
medical facility in Waco, Texas.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
the Veteran's own contentions, and the 
results of the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any back disability, 
bilateral knee disability or headaches are 
causally related to the Veteran's active 
duty, or any findings reflected in the 
Veteran's service treatment records.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


